Case: 1:08-cv-02153-JDG Doc #: 97 Filed: 05/28/21 1 of 1. PageID #: 1631




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


SUSAN BOGGS, et al.,                           )    CASE NO. 1:08CV2153
                                               )
                   Plaintiffs,                 )
                                               )
                  v.                           )    MAGISTRATE JUDGE
                                               )    JONATHAN D. GREENBERG
CITY OF CLEVELAND,                             )
                                               )
                       Defendant.              )
                                               )    JUDGMENT ENTRY


     Consistent with a Memorandum Opinion and Order of this Court also filed this date, the Court

GRANTS Defendant/Respondent’s Motion for Summary Judgment (Doc. No. 88) and DENIES

Plaintiffs/Relators’ Motion for Summary Judgment (Doc. No. 89) as to Plaintiffs/Relators’ federal

law claims and dismisses those claims with prejudice. The Court declines to exercise supplemental

jurisdiction over the Plaintiffs/Relators’ remaining state law claims and REMANDS this case back

to state court.

       IT IS SO ORDERED.


Date: May 28, 2021                                  s/Jonathan D. Greenberg
                                                    Jonathan D. Greenberg
                                                    United States Magistrate Judge
